Fourth Court of Appeals
                                     San Antonio, Texas
                                            May 11, 2016

                                        No. 04-15-00362-CV

                                          Javan P. SMITH,
                                              Appellant

                                                  v.

                              DC CIVIL CONSTRUCTION, LLC,
                                         Appellee

                   From the County Court At Law No. 10, Bexar County, Texas
                               Trial Court No. 2015-CV-01978
                           Honorable Martha Tanner, Judge Presiding


                                           ORDER
         Appellant’s brief was originally due on April 18, 2016. Appellant, who is pro se, has
been granted one extension of time in which to file the brief, until April 28, 2016. Neither the
brief nor a motion for extension of time has been filed. It is therefore ORDERED that appellant
file his brief no later than May 31, 2016. If appellant fails to file the brief by this date or fails to
reasonably explain the reason for his failure to do so, this appeal will be dismissed for want of
prosecution. TEX. R. APP. P. 38.8(a); 42.3(b),(c).

        The Clerk of this court shall cause a copy of this order to be served on appellant by
certified mail, return receipt requested, and by United States mail.



                                                       _________________________________
                                                       Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of May, 2016.


                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court